In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-13-00310-CR


                                ADULFO CORTEZ, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 137th District Court
                                     Lubbock County, Texas
           Trial Court No. 2008-421,536, Honorable John J. "Trey" McClendon, Presiding

                                           June 26, 2014

                                 ON MOTION TO DISMISS
                    Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Adulfo Cortez, perfected his appeal from the trial court’s judgment of

conviction in which he was adjudged guilty of aggravated assault with a deadly weapon,

a second-degree felony, sentenced to seven years’ imprisonment.1 Appellant filed his

Motion to Dismiss Appeal on May 19, 2014.


       Because appellant’s motion meets the requirements of Rule 42.2 and because

this Court has not delivered its decision prior to having received it, we hereby grant said
       1
           See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
motion and dismiss the appeal. See TEX. R. APP. P. 42.2(a). Having dismissed the

appeal at appellant’s request, the Court will not entertain a motion for rehearing, and our

mandate will issue forthwith.


                                                Mackey K. Hancock
                                                     Justice


Do not publish.




                                            2